UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Felix Toribio,
                                                                  18-cv-1827 (ARR) (RLM)
                   Plaintiff
                                                                  Order adopting report and
                         — against —                              recommendation

 Modesto Abreu and Our Neighborhood Spanish                       Not for electronic or print
 Restaurant Corp.,                                                publication

                   Defendants.


Ross, United States District Judge:

       This Court has received the report and recommendation, dated November 15, 2018, from

the Honorable Roanne L. Mann, United States Magistrate Judge. R. & R., ECF No. 17. After the

defendants failed to timely respond to the complaint, plaintiff obtained a certificate of default

against both defendants. See Clerk’s Entry of Default ECF No. 10. Thereafter, plaintiff moved for

a default judgment. See Motion for Default Judgment, ECF No. 11. I referred the motion to Judge

Mann on May 22, 2018. See May 22, 2018 Order. In the report and recommendation, Judge Mann

recommended that a “default judgment be granted against both named defendants, jointly and

severally, in the amount of $83,251.50, representing $79,580.00 in compensatory, liquidated, and

statutory damages, $3,167.50 in attorney’s fees, and $504.00 in costs.” R. & R. 24.

       Objections to the R. & R. were due by November 29, 2018, but none have been filed. The

court reviews “de novo any part of the magistrate judge’s disposition that has been properly

objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874, 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011). Where no

timely objections have been filed, “the district court need only satisfy itself that there is no clear

error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371, 2017
WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v.

Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)).

         Having reviewed the record, I find no clear error. I therefore adopt the R. & R. in its entirety

as the opinion of the Court, pursuant to 28 U.S.C. § 636(b)(1). Accordingly, default judgment is

granted against both named defendants, jointly and severally, in the amount of $83,251.50, with

post-judgment interest as provided in 28 U.S.C. § 1961.

         The Clerk of Court is respectfully requested to send copies of this opinion by mail, via

Federal Express, to each defendant at the following address:

                                        Our Neighborhood Spanish Restaurant Corp.
                                        444 Mother Gaston Blvd.
                                        Brooklyn, NY 11212


         SO ORDERED.



                                                        _______/s/_______________
                                                        Allyne R. Ross
                                                        United States District Judge

Dated:          December 4, 2019
                Brooklyn, New York




                                                    2
